Appellee brought this action to recover for damages sustained by his automobile, which was in collision with appellant's automobile on a public highway.
There was a trial by the court, resulting in a judgment *Page 670 
in appellee's favor for $700. A motion for a new trial was overruled and exception saved.
The error assigned is the overruling of the motion for a new trial, which presents the question of the sufficiency of the evidence to sustain the decision of the court.
There is evidence in the record to sustain the decision.
Judgment affirmed.